Citation Nr: 1144514	
Decision Date: 12/06/11    Archive Date: 12/14/11

DOCKET NO.  09-25 235	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Heather M. Gogola, Counsel



INTRODUCTION

The Veteran served on active duty from August 1952 to June 1969.  He died in November 1975.  The appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

This case was most recently before the Board in February 2011, at which time it was decided in part and remanded in part.  The case has now been returned to the Board for further appellate action.


REMAND

In the February 2011 remand, the Board directed the originating agency to obtain an opinion from a VA physician regarding the cause of the Veteran's death.  Specifically, the physician was to opine as to whether there was a 50 percent or better probability that the Veteran's fatal carcinoma was etiologically related to his presumed exposure to herbicides in service.  

In compliance with the Board's February 2011 remand, the Appeals Management Center (AMC) forwarded the claims files to a VA physician for the requested opinion.  After reviewing the files, the VA physician opined that there was no evidence in the record to substantiate a nexus between military service and the cause of death, bile duct cancer.  In support of her opinion, the physician stated that there was no documentation found in the review of the Veteran's claim folders to substantiate that bile duct cancer was an acute or chronic condition during the Veteran's active service, and that bile duct cancer is not a presumptive diagnosis of dioxin exposure.  Further, the physician stated that medical records and the pathology report pertaining to the diagnosis of adenocarcinoma of the bile duct indicate that the Veteran was in good health three months prior to becoming symptomatic.  

However, while the VA physician addressed whether the Veteran's bile duct carcinoma was present during his active service, the physician did not address the specific question of whether there was a 50 percent or better probability that the Veteran's fatal carcinoma was etiologically related to his presumed exposure to herbicides in service.  Therefore, the opinion is not adequate for adjudication purposes and is not in compliance with the Board's remand directive.  A remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand order.  Stegall v. West, 11 Vet. App. 268 (1998).  Where the remand orders of the Board are not complied with, the Board itself errs in failing to insure compliance.  Id. at 271.  

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions: 

1. The claims files should be referred to the physician who provided the March 2011 VA opinion regarding the etiology of the Veteran's fatal cancer.  The physician should be specifically instructed to provide an opinion concerning whether there is a 50 percent or better probability that the Veteran's fatal carcinoma was etiologically related to his presumed exposure to herbicides in service.  The rationale for all opinions expressed must also be provided.  If the March 2011 VA physician is not available, the claims folders should be provided to and reviewed by another physician with appropriate expertise who should provide the required opinion with supporting rationale.  

2. The RO or the AMC should undertake any other development it determines to be warranted.

3. Then, the RO or the AMC should readjudicate the appellant's claim for service connection for the cause of the Veteran's death in light of all pertinent evidence and legal authority.  If the benefit sought on appeal is not granted to the appellant's satisfaction, the appellant and her representative should be provided a supplemental statement of the case and afforded the requisite opportunity to respond before the case is returned to the Board for further appellate action. 

By this remand, the Board intimates no opinion as to any final outcome warranted.  

The appellant need take no action unless she is otherwise notified, but she may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).
 
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United 


							(CONTINUED ON NEXT PAGE)



States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. § § 5109B, 7112 (West Supp. 2011).



_________________________________________________
Shane A. Durkin 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

